UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 29, 2009 COCA-COLA ENTERPRISES INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 01-09300 (Commission File No.) 58-0503352 (IRS Employer Identification No.) 2500 Windy Ridge Parkway, Atlanta, Georgia 30339 (Address of principal executive offices, including zip code) (770) 989-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Precommencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Precommencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 2.02 Results of Operations and Financial Condition The information in this Item 2.02 is being furnished herewith and shall not be deemed "filed" for purposes of Section 18 of the Securities Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. On July 29, 2009, Coca-Cola Enterprises Inc. issued a press release announcing second quarter results. A copy of the press release is furnished as Exhibit 99. Page 2 ~~~~~ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COCA-COLA ENTERPRISES INC. (Registrant) Date: July 29, 2009 By:/S/ WILLIAM T. PLYBON William T. Plybon Vice President, Secretary and Deputy General Counsel Page 3 EXHIBIT INDEX Exhibit No. Description 99 Press Release dated July 29, 2009 Page 4
